 

Exhibit 10.1

COMMON STOCK PURCHASE AGREEMENT

 

COMMON STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of December 21,
2015, by and between BIOCEPT, INC., a Delaware corporation (the “Company”), and
ASPIRE CAPITAL FUND, LLC, an Illinois limited liability company (the
“Buyer”).  Capitalized terms used herein and not otherwise defined herein are
defined in Section 10 hereof.

 

WHEREAS:

 

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Buyer, and the Buyer wishes to buy from the Company, up to
Fifteen Million Dollars ($15,000,000) of the Company’s common stock, par value
$0.0001 (the “Common Stock”).  The shares of Common Stock to be purchased
hereunder are referred to herein as the “Purchase Shares.”

 

NOW THEREFORE, the Company and the Buyer hereby agree as follows:

 

1.PURCHASE OF COMMON STOCK.  

 

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Buyer, and the Buyer has the obligation to purchase
from the Company, Purchase Shares as follows:

 

(a)Initial Purchase; Commencement of Purchases of Common Stock.  Immediately
upon the execution of this Agreement, the Buyer shall purchase from the Company
625,000 Purchase Shares and shall pay to the Company as the purchase price
therefor, via wire transfer, One Million Dollars ($1,000,000) (such purchase the
“Initial Purchase” and such Purchase Shares are referred to herein as “Initial
Purchase Shares”). Upon issuance and payment therefor as provided herein, such
Initial Purchase Shares shall be validly issued and fully paid and
non-assessable.  The Initial Purchase Shares shall be issued to the Buyer
bearing the restrictive legend set forth in Section 4(e).  Thereafter, the
purchase and sale of Purchase Shares hereunder shall occur from time to time
upon written notices by the Company to the Buyer on the terms and conditions as
set forth herein following the satisfaction of the conditions (the
“Commencement”) as set forth in Sections 6 and 7 below (the date of satisfaction
of such conditions, the “Commencement Date”).

 

(b)The Company’s Right to Require Regular Purchases.  Subject to the terms and
conditions of this Agreement, on any given Business Day after the Commencement
Date, the Company shall have the right but not the obligation to direct the
Buyer by its delivery to the Buyer of a Purchase Notice from time to time, and
the Buyer thereupon shall have the obligation, to buy the number of Purchase
Shares specified in such notice, up to 100,000 Purchase Shares, on such Business
Day (as long as such notice is delivered on or before 5:00 p.m. Eastern time on
such Business Day) (each such purchase, a “Regular Purchase”) at the Purchase
Price on the Purchase Date.  The Company may deliver additional Purchase Notices
to the Buyer from time to time so long as the most recent purchase has been
completed. The share amounts in the first sentence of this Section 1(b) shall be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split, or other similar transaction.

 

--------------------------------------------------------------------------------

 

 

(c)VWAP Purchases.  Subject to the terms and conditions of this Agreement, in
addition to purchases of Purchase Shares as described in Section 1(b) above,
with one Business Day’s prior written notice (as long as such notice is
delivered on or before 5:00 p.m. Eastern time on the Business Day immediately
preceding the VWAP Purchase Date), the Company shall also have the right but not
the obligation to direct the Buyer by the Company’s delivery to the Buyer of a
VWAP Purchase Notice from time to time, and the Buyer thereupon shall have the
obligation, to buy the VWAP Purchase Share Percentage of the trading volume of
the Common Stock on the VWAP Purchase Date up to the VWAP Purchase Share Volume
Maximum on the VWAP Purchase Date (each such purchase, a “VWAP Purchase”) at the
VWAP Purchase Price.  The Company may deliver a VWAP Purchase Notice to the
Buyer on or before 5:00 p.m. Eastern time on a date on which (i) the Company
also submitted a Purchase Notice for a Regular Purchase of at least 100,000
Purchase Shares to the Buyer and (ii) the Closing Sale Price is higher than the
Floor Price. A VWAP Purchase shall automatically be deemed completed at such
time on the VWAP Purchase Date that the Sale Price falls below the VWAP Minimum
Price Threshold; in such circumstance, the VWAP Purchase Amount shall be
calculated using (i) the VWAP Purchase Share Percentage of the aggregate shares
traded on the Principal Market for such portion of the VWAP Purchase Date prior
to the time that the Sale Price fell below the VWAP Minimum Price Threshold and
(ii) a VWAP Purchase Price calculated using the volume weighted average price of
Common Stock sold during such portion of the VWAP Purchase Date prior to the
time that the Sale Price fell below the VWAP Minimum Price Threshold.  Each VWAP
Purchase Notice must be accompanied by instructions to the Company’s Transfer
Agent to immediately issue to the Buyer an amount of Common Stock equal to the
VWAP Purchase Share Estimate, a good faith estimate by the Company of the number
of Purchase Shares that the Buyer shall have the obligation to buy pursuant to
the VWAP Purchase Notice.  In no event shall the Buyer, pursuant to any VWAP
Purchase, purchase a number of Purchase Shares that exceeds the VWAP Purchase
Share Estimate issued on the VWAP Purchase Date in connection with such VWAP
Purchase Notice; however, the Buyer will immediately return to the Company any
amount of Common Stock issued pursuant to the VWAP Purchase Share Estimate that
exceeds the number of Purchase Shares the Buyer actually purchases in connection
with such VWAP Purchase.  Upon completion of each VWAP Purchase Date, the Buyer
shall submit to the Company a confirmation of the VWAP Purchase in form and
substance reasonably acceptable to the Company.  The Company may deliver
additional VWAP Purchase Notices to the Buyer from time to time so long as the
most recent purchase has been completed.  The Company may, by written notice to
the Buyer, in its sole discretion at any time after the date of this Agreement,
irrevocably terminate this Section 1(c) and its right to direct the Buyer to
make VWAP Purchases.

 

(d)Payment for Purchase Shares.  For each Regular Purchase, the Buyer shall pay
to the Company an amount equal to the Purchase Amount as full payment for such
Purchase Shares via wire transfer of immediately available funds on the same
Business Day that the Buyer receives such Purchase Shares.  For each VWAP
Purchase, the Buyer shall pay to the Company an amount equal to the VWAP
Purchase Amount as full payment for such Purchase Shares via wire transfer of
immediately available funds on the third Business Day following the VWAP
Purchase Date.  All payments made under this Agreement shall be made in lawful
money of the United States of America via wire transfer of immediately available
funds to such account as the Company may from time to time designate by written
notice in accordance with the provisions of this Agreement.  Whenever any amount
expressed to be due by the terms of this Agreement is due on any day that is not
a Business Day, the same shall instead be due on the next succeeding day that is
a Business Day.  

 

-2-

--------------------------------------------------------------------------------

 

(e)Purchase Price Floor.  The Company and the Buyer shall not effect any sales
under this Agreement on any Purchase Date where the Closing Sale Price is less
than the Floor Price.  “Floor Price” means $0.50 per share of Common Stock,
which shall be appropriately adjusted for any reorganization, recapitalization,
stock dividend, stock split, reverse stock split or other similar transaction. 

 

(f)Records of Purchases.  The Buyer and the Company shall each maintain records
showing the remaining Available Amount at any given time and the dates and
Purchase Amounts for each purchase, or shall use such other method reasonably
satisfactory to the Buyer and the Company to reconcile the remaining Available
Amount.

 

(g)Taxes.  The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any shares of
Common Stock to the Buyer made under this Agreement.

 

(h)Compliance with Principal Market Rules.  Notwithstanding anything in this
Agreement to the contrary, and in addition to the limitations set forth in
Section 1(e), the total number of shares of Common Stock that may be issued
under this Agreement, including the Commitment Shares (as defined in Section
4(e) hereof), shall be limited to 3,774,122 shares of Common Stock (the
“Exchange Cap”), which equals 19.99% of the Company’s outstanding shares of
Common Stock as of the date hereof, unless stockholder approval is obtained to
issue more than such 19.99%.  The Exchange Cap shall be appropriately adjusted
for any stock dividend, stock split, reverse stock split or similar transaction.
The foregoing limitation shall not apply if stockholder approval has not been
obtained and at any time the Exchange Cap is reached and at all times thereafter
the average price paid for all shares of Common Stock issued under this
Agreement is equal to or greater than $1.48 (the “Minimum Price”), a price equal
to the Closing Sale Price on the date hereof (in such circumstance, for purposes
of the Principal Market, the transaction contemplated hereby would not be “below
market” and the Exchange Cap would not apply).  Notwithstanding the foregoing,
the Company shall not be required or permitted to issue, and the Buyer shall not
be required to purchase, any shares of Common Stock under this Agreement if such
issuance would violate the rules or regulations of the Principal Market. The
Company may, in its sole discretion, determine whether to obtain stockholder
approval to issue more than 19.99% of its outstanding shares of Common Stock
hereunder if such issuance would require stockholder approval under the rules or
regulations of the Principal Market.

 

(i)Beneficial Ownership Limitation.  The Company shall not issue and the Buyer
shall not purchase any shares of Common Stock under this Agreement if such
shares proposed to be issued and sold, when aggregated with all other shares of
Common Stock then owned beneficially (as calculated pursuant to Section 13(d) of
the Exchange Act and Rule 13d-3 promulgated thereunder) by the Buyer and its
affiliates would result in the beneficial ownership by the Buyer and its
affiliates of more than 19.99% of the then issued and outstanding shares of
Common Stock.

 

2.BUYER’S REPRESENTATIONS AND WARRANTIES.

 

The Buyer represents and warrants to the Company that as of the date hereof and
as of the Commencement Date:

 

(a)Investment Purpose.  The Buyer is entering into this Agreement and acquiring
the Commitment Shares (as defined in Section 4(e) hereof) and the Purchase
Shares (the Purchase Shares

-3-

--------------------------------------------------------------------------------

 

and the Commitment Shares are collectively referred to herein as the
“Securities”), for its own account for investment only and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof; provided however, by making the representations herein, the Buyer does
not agree to hold any of the Securities for any minimum or other specific term. 

 

(b)Accredited Investor Status.  The Buyer is an “accredited investor” as that
term is defined in Rule 501(a)(3) of Regulation D of the 1933 Act.

 

(c)Reliance on Exemptions.  The Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Buyer's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.

 

(d)Information.  The Buyer has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities that have been reasonably requested by the
Buyer, including, without limitation, the SEC Documents (as defined in Section
3(f) hereof).  The Buyer understands that its investment in the Securities
involves a high degree of risk.  The Buyer (i) is able to bear the economic risk
of an investment in the Securities including a total loss, (ii) has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the proposed investment in the Securities and
(iii) has had an opportunity to ask questions of and receive answers from the
officers of the Company concerning the financial condition and business of the
Company and other matters related to an investment in the Securities.  Neither
such inquiries nor any other due diligence investigations conducted by the Buyer
or its representatives shall modify, amend or affect the Buyer’s right to rely
on the Company’s representations and warranties contained in Section 3
below.  The Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.

 

(e)No Governmental Review.  The Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(f)Transfer or Sale.  The Buyer understands that except as provided in the
Registration Rights Agreement (as defined in Section 4(a) hereof): (i) the
Securities have not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder or (B) an exemption
exists permitting such Securities to be sold, assigned or transferred without
such registration; (ii) any sale of the Securities made in reliance on Rule 144
may be made only in accordance with the terms of Rule 144 and further, if Rule
144 is not applicable, any resale of the  Securities under circumstances in
which the seller (or the person through whom the sale is made) may be deemed to
be an underwriter (as that term is defined in the 1933 Act) may require
compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register the Securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder.

-4-

--------------------------------------------------------------------------------

 

 

(g)Organization.  The Buyer is a limited liability company duly organized and
validly existing in good standing under the laws of the jurisdiction in which it
is organized, and has the requisite organizational power and authority to own
its properties and to carry on its business as now being conducted.

 

(h)Validity; Enforcement.  This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Buyer and is a valid and binding
agreement of the Buyer enforceable against the Buyer in accordance with its
terms, subject as to enforceability to (i) general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies and (ii) public policy underlying any
law, rule or regulation (including any federal or state securities law, rule or
regulation) with regards to indemnification, contribution or exculpation. The
execution and delivery of the Transaction Documents by the Buyer and the
consummation by it of the transactions contemplated hereby and thereby do not
conflict with the Buyer’s certificate of organization or operating agreement or
similar documents, and do not require further consent or authorization by the
Buyer, its managers or its members.

 

(i)Residency.  The Buyer is a resident of the State of Illinois.

 

(j)No Prior Short Selling.  The Buyer represents and warrants to the Company
that at no time prior to the date of this Agreement has any of the Buyer, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the Securities Exchange Act of
1934, as amended (the “1934 Act”)) of the Common Stock or (ii) hedging
transaction, which establishes a net short position with respect to the Common
Stock.

 

3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Buyer that as of the date hereof and
as of the Commencement Date:

 

(a)Organization and Qualification.  The Company is a corporation duly organized
and validly existing in good standing under the laws of Delaware, and has the
requisite corporate or organizational power and authority to own its properties
and to carry on its business as now being conducted.  The Company is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing could not
reasonably be expected to have a Material Adverse Effect.  As used in this
Agreement, “Material Adverse Effect” means any material adverse effect on any
of: (i) the business, properties, assets, operations, results of operations or
financial condition of the Company, if any, taken as a whole, or (ii) the
authority or ability of the Company to perform its obligations under the
Transaction Documents (as defined in Section 3(b) hereof).  The Company has no
material Subsidiaries.  For purposes of this Agreement “Subsidiaries” means any
entity in which the Company, directly or indirectly, owns more than 50% of the
voting stock or capital stock or other similar equity interests.

 

-5-

--------------------------------------------------------------------------------

 

(b)Authorization; Enforcement; Validity.  (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement and each of the other
agreements entered into by the parties on the Commencement Date and attached
hereto as exhibits to this Agreement (collectively, the “Transaction
Documents”), and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including without limitation, the issuance of the Commitment Shares and
the reservation for issuance and the issuance of the Purchase Shares issuable
under this Agreement, have been duly authorized by the Company’s Board of
Directors or duly authorized committee thereof, do not conflict with the
Company’s Certificate of Incorporation or Bylaws, and do not require further
consent or authorization by the Company, its Board of Directors or its
stockholders (other than as contemplated by Section 1(h) hereof), (iii) this
Agreement has been, and each other Transaction Document shall be on the
Commencement Date, duly executed and delivered by the Company and (iv) this
Agreement constitutes, and each other Transaction Document upon its execution on
behalf of the Company, shall constitute, the valid and binding obligations of
the Company enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by (y) general principles of equity
or applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors'
rights and remedies and (z) public policy underlying any law, rule or regulation
(including any federal or states securities law, rule or regulation) with
regards to indemnification, contribution or exculpation.  The Board of Directors
of the Company or duly authorized committee thereof has approved the resolutions
(the “Signing Resolutions”) substantially in the form as set forth as Exhibit
B-1 attached hereto to authorize this Agreement and the transactions
contemplated hereby.  The Signing Resolutions are valid, in full force and
effect and have not been modified or supplemented in any material respect other
than by the resolutions set forth in Exhibit B-2 attached hereto regarding the
registration statement referred to in Section 4 hereof.  The Company has
delivered to the Buyer a true and correct copy of the Signing Resolutions as
approved by the Board of Directors of the Company or an appropriate Board
committee.   

 

(c)Capitalization.  As of the date hereof, the authorized capital stock of the
Company consists of (i) 40,000,000 shares of Common Stock, par value $0.0001, of
which as of the date hereof, 18,880,054 shares are issued and outstanding, zero
shares are held as treasury shares, 2,967,685 shares are reserved for future
issuance pursuant to the Company’s equity incentive plans, of which
approximately 878,334 shares remain available for future option grants or stock
awards, and 2,354,325 shares are issuable and reserved for issuance pursuant to
securities (other than stock options or equity based awards issued pursuant to
the Company’s stock incentive plans) exercisable or exchangeable for, or
convertible into, shares of Common Stock, and (ii) 5,000,000 shares of preferred
stock, of which as of the date hereof zero shares are issued and
outstanding.  All of such outstanding shares have been, or upon issuance will
be, validly issued and are fully paid and non-assessable.  Except as disclosed
in Schedule 3(c), (i) no shares of the Company’s capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company, (ii) there are no outstanding debt
securities of the Company, (iii) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company, or contracts, commitments, understandings or arrangements
by which the Company is or may become bound to issue additional shares of
capital stock of the Company or options, warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into, any shares of capital stock of the Company, (iv)
there are no material agreements or arrangements under which the Company is
obligated to register the sale of any of their securities under the 1933 Act
(except (a) the

-6-

--------------------------------------------------------------------------------

 

Registration Rights Agreement, (b) that certain Amended and Restated Investor
Rights Agreement dated as of October 31, 2011, by and among the Company and the
persons and entities listed on Exhibit A attached thereto and (c) those certain
Common Stock Purchase Warrants, dated February 10, 2014, issued by the Company),
(v) there are no outstanding securities or instruments of the Company which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to redeem a security of the Company, (vi) there are no securities
or instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities as described in this Agreement and
(vii) the Company does not have any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement.  The Company has furnished
or made available to the Buyer true and correct copies of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s Bylaws, as amended and
as in effect on the date hereof (the “Bylaws”). 

 

(d)Issuance of Securities.  The Commitment Shares and the Initial Purchase
Shares have been duly authorized and, upon issuance in accordance with the terms
hereof, the Commitment Shares and the Initial Purchase Shares shall be (i)
validly issued, fully paid and non-assessable and (ii) free from all taxes,
liens and charges with respect to the issuance thereof.  At least an additional
2,984,122 shares of Common Stock have been duly authorized and reserved for
issuance upon future purchase as Purchase Shares under this Agreement.  Upon
issuance and payment therefore in accordance with the terms and conditions of
this Agreement, such Purchase Shares shall be validly issued, fully paid and
non-assessable and free from all taxes, liens and charges with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock.

 

(e)No Conflicts.  Except as disclosed in Schedule 3(e), the execution, delivery
and performance of the Transaction Documents by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby (including,
without limitation, the reservation for issuance and issuance of the Purchase
Shares) will not (i) result in a violation of the Certificate of Incorporation
or the Bylaws or (ii) constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company is a party, or result,
to the Company’s knowledge, in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and the rules and regulations of the Principal Market applicable to the Company)
or by which any property or asset of the Company is bound or affected, except in
the case of defaults, terminations, amendments, accelerations, cancellations and
violations under clause (ii), which could not reasonably be expected to result
in a Material Adverse Effect.  Except as disclosed in Schedule 3(e), the Company
is not in violation of any term of or in default under its Certificate of
Incorporation or Bylaws.  Except as disclosed in Schedule 3(e), the Company is
not in violation of any term of or is in default under any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company, except for
possible violations, defaults, terminations or amendments that could not
reasonably be expected to have a Material Adverse Effect.  The business of the
Company is not being conducted, and shall not be conducted, in violation of any
law, ordinance, or regulation of any governmental entity, except for possible
violations, the sanctions for which either individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect.  Except as
specifically contemplated by this Agreement, reporting obligations under the
1934 Act or as required under the 1933 Act or applicable state securities laws
or the filing of a Listing of Additional Shares Notification Form with the
Principal Market, the Company is not required to obtain any consent,

-7-

--------------------------------------------------------------------------------

 

authorization or order of, or make any filing or registration with, any court or
governmental agency or any regulatory or self-regulatory agency in order for it
to execute, deliver or perform any of its obligations under or contemplated by
the Transaction Documents in accordance with the terms hereof or
thereof.  Except for reporting obligations under the 1934 Act, all consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence shall be obtained or effected on or
prior to the Commencement Date.  The Company is not subject to any notices or
actions from or to the Principal Market, other than routine matters incident to
listing on the Principal Market and not involving a violation of the rules of
the Principal Market.  To the Company’s knowledge, the Principal Market has not
commenced any delisting proceedings against the Company. 

 

(f)SEC Documents; Financial Statements. Except as disclosed in Schedule 3(f),
since December 31, 2014, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the 1934 Act (all of the foregoing filed prior
to the date hereof and all exhibits included therein and financial statements
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”).  As of their respective dates
(except as they have been correctly amended), the SEC Documents complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC (except
as they may have been properly amended), contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  As of their
respective dates (except as they have been properly amended), the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto.  Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  Except as disclosed in Schedule 3(f) or routine correspondence,
such as comment letters and notices of effectiveness in connection with
previously filed registration statements or periodic reports publicly available
on EDGAR, to the Company’s knowledge, the Company or any of its Subsidiaries are
not presently the subject of any inquiry, investigation or action by the SEC.

 

(g)Absence of Certain Changes.  Except as disclosed in Schedule 3(g), since
September 30, 2015, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries taken as a whole.  For purposes of this Agreement,
neither a decrease in cash or cash equivalents nor losses incurred in the
ordinary course of the Company’s business shall be deemed or considered a
material adverse change.  The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings.  The Company is financially solvent and is
generally able to pay its debts as they become due.

 

-8-

--------------------------------------------------------------------------------

 

(h)Absence of Litigation. Except as disclosed in Schedule 3(h), to the Company’s
knowledge, there is no action, suit, proceeding, inquiry or investigation before
or by any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the Company, threatened against the
Company or any of the Company’s officers or directors in their capacities as
such, which could reasonably be expected to have a Material Adverse Effect
(each, an “Action”).  A description of each such Action, if any, is set forth in
Schedule 3(h).   

 

(i)Acknowledgment Regarding Buyer’s Status.  The Company acknowledges and agrees
that the Buyer is acting solely in the capacity of arm’s length purchaser with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby.  The Company further acknowledges that the Buyer is not acting as a
financial advisor or fiduciary of the Company (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby and any advice given by the Buyer or any of its representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to the Buyer’s purchase of
the Securities.  The Company further represents to the Buyer that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives and advisors.

 

(j)Intellectual Property Rights. To the Company’s knowledge, the Company owns or
possesses adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights
(collectively, “Intellectual Property”) necessary to conduct its businesses as
now conducted, except as set forth in Schedule 3(j) or to the extent that the
failure to own, possess, license or otherwise hold adequate rights to use
Intellectual Property would not, individually or in the aggregate, have a
Material Adverse Effect.  Except as disclosed in Schedule 3(j), to the Company’s
knowledge, none of the Company’s active and registered Intellectual Property
will expire or terminate by the terms and conditions thereof within two years
from the date of this Agreement which could reasonably be expected to have a
Material Adverse Effect.  The Company does not have any knowledge of any
infringement by the Company of any Intellectual Property of others and, except
as set forth on Schedule 3(j), there is no claim, action or proceeding being
made or brought against, or to the Company’s knowledge, being threatened
against, the Company regarding Intellectual Property, which could reasonably be
expected to have a Material Adverse Effect.

 

(k)Environmental Laws.  To the Company’s knowledge, the Company (i) is in
material compliance with any and all applicable foreign, federal, state and
local laws and regulations relating to the protection of the environment or
human health and safety and with respect to hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”), (ii) has received all
material permits, licenses or other approvals required of it under applicable
Environmental Laws to conduct its business and (iii) is in material compliance
with all terms and conditions of any such permit, license or approval, except
where, in each of the three foregoing clauses, the failure to so comply or
receive such approvals could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

(l)Title.  The Company has good and marketable title to all personal property
owned by it that is material to the business of the Company, in each case free
and clear of all liens, encumbrances and defects except such as are described in
Schedule 3(l) or such as do not materially affect the value of

-9-

--------------------------------------------------------------------------------

 

such property and do not interfere with the use made and proposed to be made of
such property by the Company or could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.  Any real property
and facilities held under lease by the Company, to the Company’s knowledge, are
held by it under valid, subsisting and enforceable leases with such exceptions
as are not material and do not interfere with the use made and proposed to be
made of such property and buildings by the Company. 

 

(m)Insurance.  The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as management
of the Company believes to be reasonable and customary in the businesses in
which the Company is engaged.  To the Company’s knowledge, since December 31,
2012, the Company has not been refused any insurance coverage sought or applied
for and the Company, to the Company’s knowledge, will be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not reasonably be expected to have a Material
Adverse Effect.

 

(n)Regulatory Permits.  The Company possesses all certificates, authorizations
and permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct its business as currently conducted, except
when the failure to so possess such certificates, authorizations or permits
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and the Company has not received any written notice of
proceedings relating to the revocation or modification of any such material
certificate, authorization or permit.

 

(o)Tax Status.  The Company has made or filed all federal and state income and
all other material tax returns, reports and declarations required by any
jurisdiction to which it is subject (unless and only to the extent that the
Company has set aside on its books reserves reasonably adequate for the payment
of all unpaid and unreported taxes or filed valid extensions) and has paid all
taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and has set aside on its books
reserves reasonably adequate for the payment of all taxes for periods subsequent
to the periods to which such returns, reports or declarations apply.  To the
Company’s knowledge, there are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction.

 

(p)Transactions With Affiliates.  Except as set forth on Schedule 3(p), and
other than the grant or exercise of stock options or any other equity securities
offered pursuant to duly adopted stock or incentive compensation plans as
disclosed on Schedule 3(c) as of the date hereof, none of the officers,
directors or employees of the Company is presently a party to any transaction
with the Company (other than for services as employees, officers and directors
and reimbursement for expenses incurred on behalf of the Company), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Company, any corporation, partnership,
trust or other entity in which any officer, director, or any such employee has a
material interest or is an officer, director, trustee or general partner.

 

(q)Application of Takeover Protections.  The Company and its board of directors
have taken or will take prior to the Commencement Date all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights

-10-

--------------------------------------------------------------------------------

 

agreement) or other similar anti-takeover provision under the Certificate of
Incorporation or the laws of the state of its incorporation which is or could
become applicable to the Buyer as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company’s issuance of the
Securities and the Buyer’s ownership of the Securities.  

 

4.COVENANTS.

 

(a)Filing of Form 8-K and Registration Statement.  The Company agrees that it
shall, within the time required under the 1934 Act, file a Current Report on
Form 8-K disclosing this Agreement and the transaction contemplated hereby.  The
Company shall also file within ten (10) Business Days from the date hereof a new
registration statement covering the sale of the Securities by the Buyer in
accordance with the terms of the Registration Rights Agreement between the
Company and the Buyer, dated as of the date hereof (“Registration Rights
Agreement”).  

 

(b)Blue Sky. The Company shall take such action, if any, as is reasonably
necessary in order to obtain an exemption for or to qualify (i) the initial
issuance of the Securities to the Buyer under this Agreement and (ii) any
subsequent sale of the Securities by the Buyer, in each case, under applicable
securities or “Blue Sky” laws of the states of the United States in such states
as is reasonably requested by the Buyer from time to time, and shall provide
evidence of any such action so taken to the Buyer at its written request.

 

(c)Listing.  The Company shall promptly secure the listing of all of the
Securities upon each national securities exchange and automated quotation system
that requires an application by the Company for listing, if any, upon which
shares of Common Stock are then listed (subject to official notice of issuance)
and shall maintain such listing, so long as any other shares of Common Stock
shall be so listed.  The Company shall use its reasonable best efforts to
maintain the Common Stock’s listing on the Principal Market in accordance with
the requirements of the Registration Rights Agreement.  Neither the Company nor
any of its Subsidiaries shall take any action that would be reasonably expected
to result in the delisting or suspension of the Common Stock on the Principal
Market, unless the Common Stock is immediately thereafter traded on the New York
Stock Exchange, the NYSE MKT, the Nasdaq Global Select Market, the Nasdaq Global
Market, the Nasdaq Capital Market, the OTC Bulletin Board, or the OTCQB or OTCQX
market places of the OTC Markets.  The Company shall pay all fees and expenses
in connection with satisfying its obligations under this Section.

 

(d)Limitation on Short Sales and Hedging Transactions.  The Buyer agrees that
beginning on the date of this Agreement and ending on the date of termination of
this Agreement as provided in Section 11(k), the Buyer and its agents,
representatives and affiliates shall not in any manner whatsoever enter into or
effect, directly or indirectly, any (i) “short sale” (as such term is defined in
Section 242.200 of Regulation SHO of the 1934 Act) of the Common Stock or (ii)
hedging transaction, which establishes a net short position with respect to the
Common Stock.  

 

-11-

--------------------------------------------------------------------------------

 

(e)Issuance of Commitment Shares and Initial Purchase Shares.  Immediately upon
the execution of this Agreement, the Company shall issue to the Buyer as
consideration for the Buyer entering into this Agreement 165,000 shares of
Common Stock (the “Commitment Shares”) and, pursuant to Section 1(a), the Buyer
shall purchase the Initial Purchase Shares.  The Commitment Shares and Initial
Purchase Shares shall be issued in either certificated or, at the Company’s
election, book-entry form and (subject to Section 5 hereof) shall bear a
restrictive legend substantially similar to the following: 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.

 

(f)Due Diligence.  The Buyer shall have the right, from time to time as the
Buyer may reasonably deem appropriate, to perform reasonable due diligence on
the Company during normal business hours and subject to reasonable prior notice
to the Company.  The Company and its officers and employees shall provide
information and reasonably cooperate with the Buyer in connection with any
reasonable request by the Buyer related to the Buyer’s due diligence of the
Company, including, but not limited to, any such request made by the Buyer in
connection with (i) the filing of the registration statement described in
Section 4(a) hereof and (ii) the Commencement; provided, however, that at no
time is the Company required or permitted to disclose material nonpublic
information to the Buyer or breach any obligation of confidentiality or
non-disclosure to a third party or make any disclosure that could cause a waiver
of attorney-client privilege.  Except as may be required by law, court order or
governmental authority, each party hereto agrees not to disclose any
Confidential Information of the other party to any third party and shall not use
the Confidential Information of such other party for any purpose other than in
connection with, or in furtherance of, the transactions contemplated hereby;
provided, that, to the extent such disclosure is required by law, court order or
governmental authority, the receiving party shall provide the disclosing party
with reasonable prior written notice of such disclosure and make a reasonable
effort to assist the disclosing party in obtaining a protective order preventing
or limiting the disclosure and/or requiring that the Confidential Information so
disclosed be used only for the purposes for which the law, court order or
governmental authority required.  Each party hereto acknowledges that the
Confidential Information shall remain the property of the disclosing party and
agrees that it shall take all reasonable measures to protect the secrecy of any
Confidential Information disclosed by the other party.

 

(g)Disposition of Securities.  The Buyer shall not sell any Securities except as
provided in this Agreement, the Registration Rights Agreement and the “Plan of
Distribution” section of the prospectus included in the Registration
Statement.  The Buyer shall not transfer any Securities except pursuant to sales
described in the “Plan of Distribution” section of the prospectus included in
the Registration Statement or pursuant to Rule 144 under the 1933 Act.  In the
event of any sales of Securities pursuant to the Registration Statement, the
Buyer will (i) effect such sales pursuant to the

-12-

--------------------------------------------------------------------------------

 

“Plan of Distribution” section of the prospectus included in the Registration
Statement, and (ii) will comply with all applicable prospectus delivery
requirements.   

 

5.TRANSFER AGENT INSTRUCTIONS.

 

Immediately upon the execution of this Agreement and receipt by the Company of
the payment for the Initial Purchase Shares, the Company shall deliver to the
Transfer Agent a letter in the form as set forth as Exhibit D attached hereto
with respect to the issuance of the Initial Purchase Shares and the Commitment
Shares.  On or prior to the Commencement Date, the Company shall cause any
restrictive legend on the Initial Purchase Shares and the Commitment Shares to
be removed upon surrender of the originally issued certificate(s) for such
shares, if such shares are certificated.  So long as the Buyer complies with its
obligations in Section 4(g), all of the additional Purchase Shares to be issued
under this Agreement shall be issued without any restrictive legend unless the
Buyer expressly consents otherwise.  The Company shall issue irrevocable
instructions to the Transfer Agent, and any subsequent transfer agent, to issue
Common Stock in the name of the Buyer for the Purchase Shares (the “Irrevocable
Transfer Agent Instructions”).  The Company warrants to the Buyer that, so long
as the Buyer complies with its obligations in Section 4(g), no instruction other
than the Irrevocable Transfer Agent Instructions referred to in this Section 5,
will be given by the Company to the Transfer Agent with respect to the Purchase
Shares and that the Commitment Shares and the Purchase Shares shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement and the Registration Rights Agreement, subject to the
provisions of Section 4(e) in the case of the Commitment Shares and the Initial
Purchase Shares.  Without limiting the foregoing, the Buyer acknowledges and
agrees that it is subject to the limitations regarding disposition of Securities
and other purchases or sales of any securities of the Company set forth in
Section 4(c) of the Registration Rights Agreement.

 

 

6.

CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE SALES OF SHARES OF COMMON STOCK
UNDER THIS AGREEMENT.

 

The right of the Company hereunder to commence sales of the Purchase Shares
(other than the Initial Purchase Shares) is subject to the satisfaction of each
of the following conditions on or before the Commencement Date (the date that
the Company may begin sales of Purchase Shares (other than the Initial Purchase
Shares)):

 

 

(a)

The Buyer shall have executed each of the Transaction Documents and delivered
the same to the Company;

 

 

(b)

The representations and warranties of the Buyer shall be true and correct as of
the Commencement Date as though made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
in all material respects as of such specific date) and the Buyer shall have
performed, satisfied and complied in all material respects with the covenants
and agreements required by this Agreement to be performed, satisfied or complied
with by the Buyer at or prior to the Commencement Date; and

 

 

(c)

A registration statement covering the sale of the Securities by the Buyer shall
have been declared effective under the 1933 Act by the SEC and no stop order
with respect to the registration statement shall be pending or threatened by the
SEC.  

-13-

--------------------------------------------------------------------------------

 

 

 

7.

CONDITIONS TO THE BUYER’S OBLIGATION TO MAKE PURCHASES OF SHARES OF COMMON
STOCK.

 

The obligation of the Buyer to buy Purchase Shares (other than the Initial
Purchase Shares) under this Agreement is subject to the satisfaction of each of
the following conditions on or before the Commencement Date (the date that the
Company may begin sales of Purchase Shares (other than the Initial Purchase
Shares)) and once such conditions have been initially satisfied, there shall not
be any ongoing obligation to satisfy such conditions after the Commencement has
occurred:

 

(a)The Company shall have executed each of the Transaction Documents and
delivered the same to the Buyer;

 

(b)The Company shall have issued to the Buyer the Commitment Shares and, in the
event that the Buyer shall have surrendered the originally issued certificate(s)
(to the extent such shares are certificated), shall have removed the restrictive
transfer legend from the certificate or book entry representing the Commitment
Shares;  

 

(c)The Common Stock shall be authorized for quotation on the Principal Market,
trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market, other than a general halt in
trading in the Common Stock by the Principal Market under halt codes indicating
pending or released material news, and the Securities shall be approved for
listing upon the Principal Market;

 

(d)The Buyer shall have received the opinion of the Company’s legal counsel
dated as of the Commencement Date in customary form and substance;

 

(e)The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 3 above, in
which case, such representations and warranties shall be true and correct
without further qualification) as of the date of this Agreement and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct in
all material respects as of such specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Commencement
Date.  The Buyer shall have received a certificate, executed by the CEO,
President or CFO of the Company, dated as of the Commencement Date, to the
foregoing effect in the form attached hereto as Exhibit A;

-14-

--------------------------------------------------------------------------------

 

 

(f)The Board of Directors of the Company or a duly authorized committee thereof
shall have adopted resolutions substantially in the form attached hereto as
Exhibit B-1, which shall be in full force and effect without any amendment or
supplement thereto as of the Commencement Date;  

 

(g)As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock, solely for the purpose of effecting future
purchases of Purchase Shares hereunder, 2,984,122 shares of Common Stock;

 

(h)The Irrevocable Transfer Agent Instructions, in form acceptable to the Buyer
shall have been signed by the Company and the Buyer and have been delivered to
the Transfer Agent;

 

(i)The Company shall have delivered to the Buyer a certificate evidencing the
incorporation and good standing of the Company in the State of Delaware issued
by the Secretary of State of the State of Delaware as of a date within ten (10)
Business Days of the Commencement Date;

 

(j)[Intentionally Omitted.]

 

(k)The Company shall have delivered to the Buyer a secretary’s certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form attached hereto as Exhibit C;

 

(l)A registration statement covering the sale of (i) all of the Commitment
Shares and the Initial Purchase Shares and (ii) such number of additional
Purchase Shares as reasonably determined by the Company shall have been declared
effective under the 1933 Act by the SEC and no stop order with respect thereto
shall be pending or threatened by the SEC.  The Company shall have prepared and
delivered to the Buyer a final and complete form of prospectus, dated and
current as of the Commencement Date, to be used by the Buyer in connection with
any sales of any Securities, and to be filed by the Company one (1) Business Day
after the Commencement Date pursuant to Rule 424(b).  The Company shall have
made all filings under all applicable federal and state securities laws
necessary to consummate the issuance of the Commitment Shares and the Purchase
Shares pursuant to this Agreement in compliance with such laws;

 

(m)No Event of Default has occurred and is continuing, or any event which, after
notice and/or lapse of time, would become an Event of Default has occurred;

 

(n)On or prior to the Commencement Date, the Company shall take all necessary
action, if any, and such actions as reasonably requested by the Buyer, in order
to render inapplicable any control share acquisition, business combination,
stockholder rights plan or poison pill (including any distribution under a
rights agreement) or other similar anti-takeover provision under the Certificate
of Incorporation or the laws of the state of its incorporation, other than
Section 203 of the Delaware General Corporation Law, that is or could become
applicable to the Buyer as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company's issuance of the
Securities and the Buyer's ownership of the Securities; and

 

-15-

--------------------------------------------------------------------------------

 

(o)The Company shall have provided the Buyer with the information reasonably
requested by the Buyer in connection with its due diligence requests made prior
to, or in connection with, the Commencement, in accordance with the terms of
Section 4(f) hereof. 

 

8.INDEMNIFICATION.  

 

In consideration of the Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Buyer and all of its
affiliates, members, officers, directors, and employees, and any of the
foregoing person’s agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, or (c) any cause of action, suit or claim
brought or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or  document contemplated hereby or thereby,
other than with respect to Indemnified Liabilities which directly and primarily
result from (A) a breach of any of the Buyer’s representations and warranties,
covenants or agreements contained in this Agreement, or (B) the gross
negligence, bad faith or willful misconduct of the Buyer or any other
Indemnitee.  To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.

 

9.EVENTS OF DEFAULT.  

 

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a)while any registration statement is required to be maintained effective
pursuant to the terms of the Registration Rights Agreement, the effectiveness of
such registration statement lapses for any reason (including, without
limitation, the issuance of a stop order) or is unavailable to the Buyer for the
sale of all of the Registrable Securities (as defined in the Registration Rights
Agreement), and such lapse or unavailability continues for a period of ten (10)
consecutive Business Days or for more than an aggregate of thirty (30) Business
Days in any 365-day period, which is not in connection with a Permitted Delay
(as defined in the Registration Rights Agreement), a post-effective amendment to
any such registration statement or the filing of a new registration statement;
provided, however, that in connection with any post-effective amendment to such
registration statement or filing of a new registration statement that is
required to be declared effective by the SEC, such lapse or unavailability may
continue for a period of no more than thirty (30) consecutive Business Days,
which such period shall

-16-

--------------------------------------------------------------------------------

 

be extended for up to an additional thirty (30) Business Days if the Company
receives a comment letter from the SEC in connection therewith;  

 

(b)the suspension from trading or failure of the Common Stock to be listed on a
Principal Market for a period of three (3) consecutive Business Days;

 

(c)the delisting of the Common Stock from the Principal Market, and the Common
Stock is not immediately thereafter trading on the New York Stock Exchange, the
NYSE MKT, the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq
Capital Market, the OTC Bulletin Board or the OTCQB marketplace or OTCQX
marketplace of the OTC Markets Group;

 

(d)the failure for any reason by the Transfer Agent to issue Purchase Shares to
the Buyer within five (5) Business Days after the applicable Purchase Date that
the Buyer is entitled to receive;

 

(e)the Company’s breach of any representation or warranty (as of the dates
made), covenant or other term or condition under any Transaction Document if
such breach would reasonably be expected to have a Material Adverse Effect and
except, in the case of a breach of a covenant which is reasonably curable, only
if such breach continues uncured for a period of at least five (5) Business
Days;

 

(f)if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;

 

(g)if the Company pursuant to or within the meaning of any Bankruptcy Law; (A)
commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D) makes a
general assignment for the benefit of its creditors or (E) becomes insolvent;

 

(h)a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
its property, or (C) orders the liquidation of the Company or any Subsidiary; or

 

(i)if at any time after the Commencement Date, the Exchange Cap is reached
unless and until stockholder approval is obtained pursuant to Section 1(h)
hereof. The Exchange Cap shall be deemed to be reached at such time if, upon
submission of a Purchase Notice or VWAP Purchase Notice under this Agreement,
the issuance of such shares of Common Stock would exceed that number of shares
of Common Stock which the Company may issue under this Agreement without
breaching the Company’s obligations under the rules or regulations of the
Principal Market.

 

In addition to any other rights and remedies under applicable law and this
Agreement, including the Buyer termination rights under Section 11(k) hereof, so
long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, or so long as the Closing Sale Price is below the
Floor Price, the Company may not require and the Buyer shall not be obligated or
permitted to purchase any shares of Common Stock under this Agreement.  If
pursuant to or within the meaning of any Bankruptcy Law, the Company commences a
voluntary case or any Person commences a proceeding against the Company, a
Custodian is appointed for the Company or for all or substantially all of its
property, or the Company

-17-

--------------------------------------------------------------------------------

 

makes a general assignment for the benefit of its creditors, (any of which would
be an Event of Default as described in Sections 9(f), 9(g) and 9(h) hereof) this
Agreement shall automatically terminate without any liability or payment to the
Company without further action or notice by any Person.  No such termination of
this Agreement under Section 11(k)(i) shall affect the Company’s or the Buyer’s
obligations under this Agreement with respect to pending purchases and the
Company and the Buyer shall complete their respective obligations with respect
to any pending purchases under this Agreement.

 

10.CERTAIN DEFINED TERMS.  

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)“1933 Act” means the Securities Act of 1933, as amended.

 

(b)“Available Amount” means initially Fifteen Million Dollars ($15,000,000) in
the aggregate which amount shall be reduced by the Purchase Amount each time the
Buyer purchases shares of Common Stock pursuant to Section 1 hereof.

 

(c)“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.

 

(d)“Business Day” means any day on which the Principal Market is open for
trading during normal trading hours (i.e., 9:30 a.m. to 4:00 p.m. Eastern Time),
including any day on which the Principal Market is open for trading for a period
of time less than the customary time.

 

(e)“Closing Sale Price” means the last closing trade price for the Common Stock
on the Principal Market as reported by the Principal Market.

 

(f)“Confidential Information” means any information disclosed by either party to
the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to the time of disclosure; (iv) is obtained by the receiving
party from a third party without a breach of such third party’s obligations of
confidentiality; or (v) is independently developed by the receiving party
without use of or reference to the disclosing party’s Confidential Information,
as shown by documents and other competent evidence in the receiving party’s
possession.

 

(g)“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

 

-18-

--------------------------------------------------------------------------------

 

(h)“Maturity Date” means the date that is thirty (30) months from the
Commencement Date.  

 

(i)“Person” means an individual or entity including any limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

 

(j)“Principal Market” means the Nasdaq Capital Market; provided however, that in
the event the Company’s Common Stock is ever listed or traded on the New York
Stock Exchange, the NYSE MKT, the Nasdaq Global Select Market, the Nasdaq Global
Market, Nasdaq Capital Market, the OTC Bulletin Board or either of the OTCQB
marketplace or the OTCQX marketplace of the OTC Markets Group, then the
“Principal Market” shall mean such other market or exchange on which the
Company’s Common Stock is then listed or traded.  

 

(k)“Purchase Amount” means, with respect to any particular purchase made
hereunder, the portion of the Available Amount to be purchased by the Buyer
pursuant to Section 1 hereof as set forth in a valid Purchase Notice or VWAP
Purchase Notice which the Company delivers to the Buyer.

 

(l)“Purchase Date” means with respect to any Regular Purchase made hereunder,
the Business Day of receipt by the Buyer of a valid Purchase Notice that the
Buyer is to buy Purchase Shares pursuant to Section 1(b) hereof.

 

(m) “Purchase Notice” shall mean an irrevocable written notice from the Company
to the Buyer directing the Buyer to buy Purchase Shares pursuant to Section 1(b)
hereof as specified by the Company therein at the applicable Purchase Price on
the Purchase Date.  

 

(n)“Purchase Price” means the lesser of (i) the lowest Sale Price of the Common
Stock on the Purchase Date or (ii) the arithmetic average of the three (3)
lowest Closing Sale Prices for the Common Stock during the ten (10) consecutive
Business Days ending on the Business Day immediately preceding such Purchase
Date (to be appropriately adjusted for any reorganization, recapitalization,
non-cash dividend, stock split, reverse stock split or other similar
transaction).

 

(o)“Sale Price” means any trade price for the shares of Common Stock on the
Principal Market during normal trading hours, as reported by the Principal
Market.

 

(p)“SEC” means the United States Securities and Exchange Commission.

 

(q)“Transfer Agent” means the transfer agent of the Company as set forth in
Section 11(f) hereof or such other person who is then serving as the transfer
agent for the Company in respect of the Common Stock.

 

(r)“VWAP Minimum Price Threshold” means, with respect to any particular VWAP
Purchase Notice, the Sale Price on the VWAP Purchase Date equal to the greater
of (i) 80% of the Closing Sale Price on the Business Day immediately preceding
the VWAP Purchase Date or (ii) such higher price as set forth by the Company in
the VWAP Purchase Notice.

 

-19-

--------------------------------------------------------------------------------

 

(s)“VWAP Purchase Amount” means, with respect to any particular VWAP Purchase
Notice, the portion of the Available Amount to be purchased by the Buyer
pursuant to Section 1(c) hereof as set forth in a valid VWAP Purchase Notice
which requires the Buyer to buy the VWAP Purchase Share Percentage of the
aggregate shares traded on the Principal Market during normal trading hours on
the VWAP Purchase Date up to the VWAP Purchase Share Volume Maximum, subject to
the VWAP Minimum Price Threshold.  

 

(t)“VWAP Purchase Date” means, with respect to any VWAP Purchase made hereunder,
the Business Day following the receipt by the Buyer of a valid VWAP Purchase
Notice that the Buyer is to buy Purchase Shares pursuant to Section 1(c) hereof.

 

(u)“VWAP Purchase Notice” shall mean an irrevocable written notice from the
Company to the Buyer directing the Buyer to buy Purchase Shares on the VWAP
Purchase Date pursuant to Section 1(c) hereof as specified by the Company
therein at the applicable VWAP Purchase Price with the applicable VWAP Purchase
Share Percentage specified therein.  

 

(v)“VWAP Purchase Share Percentage” means, with respect to any particular VWAP
Purchase Notice pursuant to Section 1(c) hereof, the percentage set forth in the
VWAP Purchase Notice which the Buyer will be required to buy as a specified
percentage of the aggregate shares traded on the Principal Market during normal
trading hours up to the VWAP Purchase Share Volume Maximum on the VWAP Purchase
Date subject to Section 1(c) hereof but in no event shall this percentage exceed
thirty percent (30%) of such VWAP Purchase Date’s share trading volume of the
Common Stock on the Principal Market during normal trading hours.

 

(w)“VWAP Purchase Price” means the lesser of (i) the Closing Sale Price on the
VWAP Purchase Date; or (ii) ninety-seven percent (97%) of volume weighted
average price for the Common Stock traded on the Principal Market during normal
trading hours on (A) the VWAP Purchase Date if the aggregate shares traded on
the Principal Market on the VWAP Purchase Date have not exceeded the VWAP
Purchase Share Volume Maximum, or (B) the portion of the VWAP Purchase Date
until such time as the sooner to occur of (1) the time at which the aggregate
shares traded on the Principal Market has exceeded the VWAP Purchase Share
Volume Maximum, or (2) the time at which the sale price of Common Stock falls
below the VWAP Minimum Price Threshold (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).

 

(x)“VWAP Purchase Share Estimate” means the number of shares of Common Stock
that the Company has in its sole discretion irrevocably instructed its Transfer
Agent to issue to the Buyer via the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer Program in connection with a VWAP Purchase Notice
pursuant to Section 1(c) hereof and issued to the Buyer’s or its designee’s
balance account with DTC through its Deposit Withdrawal At Custodian (DWAC)
system on the VWAP Purchase Date (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).

 

(y)“VWAP Purchase Share Volume Maximum” means a number of shares of Common Stock
traded on the Principal Market during normal trading hours on the VWAP Purchase
Date equal to: (i) the VWAP Purchase Share Estimate, divided by (ii) the VWAP
Purchase Share Percentage (to be

-20-

--------------------------------------------------------------------------------

 

appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).  

 

11.MISCELLANEOUS.

 

(a)Governing Law; Jurisdiction; Jury Trial.  The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its stockholders.  All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the other
Transaction Documents shall be governed by the internal laws of the State of
Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Chicago, for
the adjudication of any dispute hereunder or under the other Transaction
Documents or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or pdf (or other
electronic reproduction) signature shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile or PDF (or other electronic
reproduction) signature.

 

(c)Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d)Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)Entire Agreement.  This Agreement and the Registration Rights Agreement
supersede all other prior oral or written agreements between the Buyer, the
Company, their affiliates and persons acting on their behalf with respect to the
matters discussed herein, and this Agreement, the other Transaction Documents
and the instruments referenced herein contain the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Buyer
makes any representation, warranty, covenant or

-21-

--------------------------------------------------------------------------------

 

undertaking with respect to such matters.  The Company acknowledges and agrees
that is has not relied on, in any manner whatsoever, any representations or
statements, written or oral, other than as expressly set forth in this
Agreement.   

 

(f)Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) upon receipt, when sent by electronic message (provided
the recipient responds to the message and confirmation of both electronic
messages are kept on file by the sending party); or (iv) one (1) Business Day
after timely deposit with a nationally recognized overnight delivery service, in
each case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

 

If to the Company:

 

Biocept, Inc.

5810 Nancy Ridge Drive

San Diego, CA 92121

Telephone:  858-320-8200

Facsimile:858-320-8261

Attention:  Michael W. Nall

Email:mnall@biocept.com

 

With a copy (which shall not constitute notice) to:

 

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121

Telephone: 858-550-6142

Facsimile: 858-550-6420

Attention:  Charles J. Bair, Esq.

Email: cbair@cooley.com

 

If to the Buyer:

 

Aspire Capital Fund, LLC

155 North Wacker Drive, Suite 1600

Chicago, IL 60606

Telephone:312-658-0400

Facsimile:312-658-4005

Attention:Steven G. Martin

Email:smartin@aspirecapital.com

 

-22-

--------------------------------------------------------------------------------

 

With a copy to (which shall not constitute delivery to the Buyer):

 

Morrison & Foerster LLP

2000 Pennsylvania Avenue, NW, Suite 6000

Washington, DC 20006

Telephone:202-778-1611

Facsimile:202-887-0763

Attention:Martin P. Dunn, Esq.

Email:mdunn@mofo.com

 

If to the Transfer Agent:

 

Continental Stock Transfer & Trust Company

17 Battery Place, 8th Floor

New York, NY 10004

Telephone: (212) 509-4000

Facsimile:

Attention: Kevin Jennings

Email: kjennings@continentalstock.com

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party one (1) Business Day prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, and recipient facsimile number, (C) electronically generated by the
sender’s electronic mail containing the time, date and recipient email address
or (D) provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of receipt in accordance with clause (i), (ii), (iii) or
(iv) above, respectively.

 

(g)Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.  The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Buyer, including by merger or
consolidation.  The Buyer may not assign its rights or obligations under this
Agreement.

 

(h)No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

(i)Publicity.  The Buyer shall have the right to approve before issuance any
press release, SEC filing or any other public disclosure made by or on behalf of
the Company whatsoever with respect to, in any manner, the Buyer, its purchases
hereunder or any aspect of this Agreement or the transactions contemplated
hereby; provided, however, that the Company shall be entitled, without the prior
approval of the Buyer, to make any press release or other public disclosure
(including any filings with the SEC) with respect to such transactions as is
required by applicable law and regulations so long as the Company and its
counsel consult with the Buyer in connection with any such press release or
other public disclosure at least two (2) Business Days prior to its
release.  The Buyer must be provided with a copy thereof at least one (1)
Business Day prior to any release or use by the Company thereof.

-23-

--------------------------------------------------------------------------------

 

 

(j)Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k)Termination.  This Agreement may be terminated only as follows:

 

(i)By the Buyer any time an Event of Default exists without any liability or
payment to the Company.  However, if pursuant to or within the meaning of any
Bankruptcy Law, the Company commences a voluntary case or any Person commences a
proceeding against the Company, a Custodian is appointed for the Company or for
all or substantially all of its property, or the Company makes a general
assignment for the benefit of its creditors, (any of which would be an Event of
Default as described in Sections 9(f), 9(g) and 9(h) hereof) this Agreement
shall automatically terminate without any liability or payment to the Company
without further action or notice by any Person.  No such termination of this
Agreement under this Section 11(k)(i) shall affect the Company’s or the Buyer’s
obligations under this Agreement with respect to pending purchases and the
Company and the Buyer shall complete their respective obligations with respect
to any pending purchases under this Agreement.  

 

(ii)In the event that the Commencement shall not have occurred the Company shall
have the option to terminate this Agreement for any reason or for no reason
without any liability whatsoever of either party to the other party under this
Agreement except as set forth in Section 11(k)(viii) hereof.

 

(iii)In the event that the Commencement shall not have occurred on or before May
1, 2016, due to the failure to satisfy any of the conditions set forth in
Sections 6 and 7 above with respect to the Commencement, either party shall have
the option to terminate this Agreement at the close of business on such date or
thereafter without liability of either party to any other party; provided,
however, that the right to terminate this Agreement under this Section
11(k)(iii) shall not be available to either party if such failure to satisfy any
of the conditions set forth in Sections 6 and 7 is the result of a breach of
this Agreement by such party or the failure of any representation or warranty of
such party included in this Agreement to be true and correct in all material
respects.

 

(iv) At any time after the Commencement Date, the Company shall have the option
to terminate this Agreement for any reason or for no reason by delivering notice
(a “Company Termination Notice”) to the Buyer electing to terminate this
Agreement without any liability whatsoever of either party to the other party
under this Agreement except as set forth in Section 11(k)(viii) hereof.  The
Company Termination Notice shall not be effective until one (1) Business Day
after it has been received by the Buyer.

 

(v)This Agreement shall automatically terminate on the date that the Company
sells and the Buyer purchases the full Available Amount as provided herein,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement except as set
forth in Section 11(k)(viii) hereof.

-24-

--------------------------------------------------------------------------------

 

 

(vi)If by the Maturity Date for any reason or for no reason the full Available
Amount under this Agreement has not been purchased as provided for in Section 1
of this Agreement, this Agreement shall automatically terminate on the Maturity
Date, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement except
as set forth in Section 11(k)(viii) hereof.  

 

(vii)Except as set forth in Sections 11(k)(i) (in respect of an Event of Default
under Sections 9(f), 9(g) and 9(h)), 11(k)(v) and 11(k)(vi), any termination of
this Agreement pursuant to this Section 11(k) shall be effected by written
notice from the Company to the Buyer, or the Buyer to the Company, as the case
may be, setting forth the basis for the termination hereof.

 

(viii)The representations and warranties of the Company and the Buyer contained
in Sections 2, 3 and 5 hereof, the indemnification provisions set forth in
Section 8 hereof and the agreements and covenants set forth in Sections 4(e),
4(g) and 11, shall survive the Commencement and any termination of this
Agreement.  No termination of this Agreement shall affect the Company’s or the
Buyer’s rights or obligations (A) under the Registration Rights Agreement, which
shall survive any such termination in accordance with its terms, or (B) under
this Agreement with respect to pending purchases and the Company and the Buyer
shall complete their respective obligations with respect to any pending
purchases under this Agreement.  

 

(l)No Financial Advisor, Placement Agent, Broker or Finder.  The Company
represents and warrants to the Buyer that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby.  The Buyer represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby.  Each party shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder engaged by such party relating to or
arising out of the transactions contemplated hereby.  Each party shall pay, and
hold the other party harmless against, any liability, loss or expense
(including, without limitation, attorneys' fees and out of pocket expenses)
arising in connection with any such claim.

 

(m)No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(n)Failure or Indulgence Not Waiver.  No failure or delay in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege.

 

 

*     *     *     *     *




-25-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Buyer and the Company have caused this Common Stock
Purchase Agreement to be duly executed as of the date first written above.

 

THE COMPANY:

 

 

BIOCEPT, INC.

 

 

 

 

By:

/s/ Michael W. Nall

Name:

Michael W. Nall   

Title:

Chief Executive Officer

 

 

 

 

BUYER:

 

 

 

ASPIRE CAPITAL FUND, LLC

BY:

ASPIRE CAPITAL PARTNERS, LLC

BY:

SGM HOLDINGS CORP.

 

 

By:

/s/ Steven G. Martin

Name:

Steven G. Martin

Title:

President

 

 

 

-26-

--------------------------------------------------------------------------------

 

SCHEDULES

 

Schedule 3(a)

Subsidiaries

Schedule 3(c)

Capitalization

Schedule 3(e)

Conflicts

Schedule 3(f)

1934 Act Filings

Schedule 3(g)

Material Changes

Schedule 3(h)

Litigation

Schedule 3(j)

Intellectual Property

Schedule 3(l)

Title

Schedule 3(p)

Transactions with Affiliates

 

EXHIBITS

 

Exhibit A

Form of Officer’s Certificate

Exhibit B

Form of Resolutions of Board of Directors of the Company

Exhibit C

Form of Secretary’s Certificate

Exhibit D

Form of Letter to Transfer Agent

 

 

 




 

--------------------------------------------------------------------------------

 

DISCLOSURE SCHEDULES

 

 

Schedule 3(a) –Subsidiaries

 

None

 

 

Schedule 3(c) – Capitalization

 

As of the date hereof, the Company has outstanding options to purchase 2,012,086
shares of its Common Stock, 77,265 shares of Common Stock issuable upon the
settlement of outstanding restricted stock units and it had outstanding warrants
to purchase 2,354,325 shares of its Common Stock.

 

 

Schedule 3(e) – Conflicts

 

None

 

 

Schedule 3(f) - 1934 Act Filings

 

None

 

 

Schedule 3(g) - Material Changes

 

None

 

 

Schedule 3(h) - Litigation

 

None

 

 

Schedule 3(j) - Intellectual Property

 

None

 

 

Schedule 3(l) - Title

 

None

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3(p) - Transactions with Affiliates

 

For purposes of this Schedule 3(p), “we,” “us” and “our” refer to the Company.

Claire K. T. Reiss

From time to time, Claire K. T. Reiss, individually and through entities
affiliated with her has loaned us operating funds through various convertible
and non-convertible debt instruments. These entities consist of Reisung
Enterprises, Inc., of which Mrs. Reiss is the owner and president, and family
trusts of which Mrs. Reiss is the trustee.

As of June 2013, we executed a note and warrant purchase agreement with several
shareholders, including a family trust affiliated with Mrs. Reiss and Reisung
Enterprises, Inc., to reflect certain prior and possible future borrowings under
a series of notes, totaling up to $7.0 million. In connection with the closing
of our initial public offering on February 10, 2014, the aggregate amount
outstanding related to this arrangement of $2,704,839 converted at $10.00 per
share into a total of 270,484 shares of common stock, and the exercise price of
the associated warrants was fixed at $10.00 per share for an aggregate of
125,250 shares of common stock. The warrants became exercisable for a five year
period beginning on the closing of our initial public offering.

As compensation for guaranteeing our Line of Credit, which had an initial credit
availability of $1.5 million with two other guarantors and finally approximately
$2.6 million with four other guarantors, a family trust affiliated with Mrs.
Reiss received common stock warrants from us. The number of shares underlying
the common stock warrants was determined by dividing the warrant coverage
amount, which was 50% of the fair market value of the collateral provided by the
family trust to secure the trust’s guaranty obligations to UBS Bank USA, by the
exercise price, which was set at the price per share of our common stock sold in
our initial public offering. At the closing of our initial public offering on
February 10, 2014, the fair market value of the collateral provided by the
family trust under this arrangement was $1,176,042, and the exercise price of
the associated warrants was fixed at $10.00 per share for an aggregate of 58,802
shares of common stock. The warrants became exercisable for a two year period
beginning on the closing of our initial public offering.

Edward Neff

Edward Neff, a member of our board of directors, is the chief executive officer
and owner of Systems, Machines, Automation Components Corporation (SMAC), a
company which has loaned us operating funds under convertible debt arrangements
and provided financing for certain fixed asset purchases.

During 2011, we entered into two financing arrangements with SMAC, for the
purchase of lab equipment from SMAC totaling $256,000.

As of June 2013, we executed a note and warrant purchase agreement with several
shareholders, including SMAC, to reflect certain prior and possible future
borrowings under a series of notes, totaling up to $7.0 million. In connection
with the closing of our initial public offering on February 10, 2014, the
aggregate amount outstanding related to this arrangement of $1,081,401 converted
at $10.00 per share into a total of 108,140 shares of common stock, and the
exercise price of the associated warrants was fixed at $10.00 per share for an
aggregate of 51,249 shares of common stock. The warrants became exercisable for
a five year period beginning on the closing of our initial public offering.

 

--------------------------------------------------------------------------------

 

As compensation for guaranteeing our Line of Credit, which had an initial credit
availability of $1.5 million with two other guarantors and finally approximately
$2.6 million with four other guarantors, SMAC received common stock warrants
from us. The number of shares underlying the common stock warrants was
determined by dividing the warrant coverage amount, which was 50% of the fair
market value of the collateral provided by SMAC to secure its guaranty
obligations to UBS Bank USA, by the exercise price, which was set at the price
per share of our common stock sold in our initial public offering. At the
closing of our initial public offering on February 10, 2014, the fair market
value of the collateral provided by SMAC under this arrangement was $576,000,
and the exercise price of the associated warrants was fixed at $10.00 per share
for an aggregate of 28,800 shares of common stock. The warrants became
exercisable for a two year period beginning on the closing of our initial public
offering.

David F. Hale

As of June 2013, we executed a note and warrant purchase agreement with several
shareholders, including Hale BioPharma Ventures LLC, to reflect certain prior
and possible future borrowings under a series of notes, totaling up to $7.0
million. In connection with the closing of our initial public offering on
February 10, 2014, the aggregate amount outstanding related to this arrangement
of $471,807 converted at $10.00 per share into a total of 47,180 shares of
common stock, and the exercise price of the associated warrants was fixed at
$10.00 per share for an aggregate of 22,175 shares of common stock. The warrants
became exercisable for a five year period beginning on the closing of our
initial public offering.

As compensation for guaranteeing our Line of Credit, which had an initial credit
availability of $1.5 million with two other guarantors and finally approximately
$2.6 million with four other guarantors, Hale BioPharma Ventures LLC received
common stock warrants from us. The number of shares underlying the common stock
warrants was determined by dividing the warrant coverage amount, which was 50%
of the fair market value of the collateral provided by Hale BioPharma Ventures
LLC to secure its guaranty obligations to UBS Bank USA, by the exercise price,
which was set at the price per share of our common stock sold in our initial
public offering. At the closing of our initial public offering on February 10,
2014, the fair market value of the collateral provided by Hale BioPharma
Ventures LLC under this arrangement was $726,034, and the exercise price of the
associated warrants was fixed at $10.00 per share for an aggregate of 36,301
shares of common stock. The warrants became exercisable for a two year period
beginning on the closing of our initial public offering.

M. Faye Wilson

As of June 2013, we executed a note and warrant purchase agreement with several
shareholders, including Ms. Wilson, to reflect certain prior and possible future
borrowings under a series of notes, totaling up to $7.0 million. In connection
with the closing of our initial public offering on February 10, 2014, the
aggregate amount outstanding related to this arrangement of $26,496 converted at
$10.00 per share into a total of 2,649 shares of common stock, and the exercise
price of the associated warrants was fixed at $10.00 per share for an aggregate
of 1,250 shares of common stock. The warrants became exercisable for a five year
period beginning on the closing of our initial public offering.

Bruce E. Gerhardt

As of June 2013, we executed a note and warrant purchase agreement with several
shareholders, including Mr. Gerhardt, to reflect certain prior and possible
future borrowings under a series of notes, totaling up to $7.0 million. In
connection with the closing of our initial public offering on February 10,

 

--------------------------------------------------------------------------------

 

2014, the aggregate amount outstanding related to this arrangement of $10,548
converted at $10.00 per share into a total of 1,054 shares of common stock, and
the exercise price of the associated warrants was fixed at $10.00 per share for
an aggregate of 500 shares of common stock. The warrants became exercisable for
a five year period beginning on the closing of our initial public offering.

Subsequent to December 31, 2013, as compensation for guaranteeing our Line of
Credit, which had an initial credit availability of $1.5 million with a total of
three guarantors and finally approximately $2.6 million with a total of five
guarantors, Mr. Gerhardt received common stock warrants from us. The number of
shares underlying the common stock warrants was determined by dividing the
warrant coverage amount, which was 50% of the fair market value of the
collateral provided by Mr. Gerhardt to secure his guaranty obligations to UBS
Bank USA, by the exercise price, which was set at the price per share of our
common stock sold in our initial public offering. At the closing of our initial
public offering on February 10, 2014, the fair market value of the collateral
provided by Mr. Gerhardt under this arrangement was $50,000, and the exercise
price of the associated warrants was fixed at $10.00 per share for an aggregate
of 2,500 shares of common stock. The warrants became exercisable for a two year
period beginning on the closing of our initial public offering.

Ivor Royston, M.D.

Subsequent to December 31, 2013, as compensation for guaranteeing our Line of
Credit, which had an initial credit availability of $1.5 million with a total of
three guarantors and finally approximately $2.6 million with a total of five
guarantors, Dr. Royston received common stock warrants from us. The number of
shares underlying the common stock warrants was determined by dividing the
warrant coverage amount, which was 50% of the fair market value of the
collateral provided by Dr. Royston to secure his guaranty obligations to UBS
Bank USA, by the exercise price, which was set at the price per share of our
common stock sold in our initial public offering. At the closing of our initial
public offering on February 10, 2014, the fair market value of the collateral
provided by Dr. Royston under this arrangement was $50,000, and the exercise
price of the associated warrants was fixed at $10.00 per share for an aggregate
of 2,500 shares of common stock. The warrants became exercisable for a two year
period beginning on the closing of our initial public offering.

Lyle J. Arnold

Lyle J. Arnold, Ph.D., our Senior Vice-President of Research and Development and
Chief Scientific Officer, is the controlling person of Aegea Biotechnologies,
Inc. On June 2, 2012, we entered into an Assignment and Exclusive Cross-License
Agreement with Aegea in regard to the CEE-Selector technology. Under the
Agreement, each party has an undivided joint ownership interest in all of the
patents and other intellectual property rights for such technology. We obtained
an exclusive, worldwide, royalty-free, fully-paid, irrevocable, sublicensable
license for all applications in the fields of oncology clinical testing and
oncology diagnostics (including both laboratory developed tests and IVD tests as
applied to the oncology field) and oncology basic and clinical research that is
performed internally by us, as a service offered by us, or in a bona fide
collaboration between us and one or more third parties (where the sample types
tested are tissue, whole blood, bone marrow, cerebrospinal fluid or derivatives
of any of such sample types); provided that any such collaboration must not be
solely or primarily directed to providing research reagents or research
technologies to such collaborator, and must not involve the sale or resale of
patented research reagents or the licensing of technologies for patented
research applications by such collaborator to third parties. Under the
Agreement’s license, we are free of any obligation to obtain further consent
from Aegea or to account to Aegea. Aegea obtained an exclusive, worldwide,
royalty-free, fully-paid, irrevocable sublicensable license for all applications
in all

 

--------------------------------------------------------------------------------

 

other fields, without any obligation to obtain further consent from us or to
account to us. We were given responsibility for prosecuting some of the relevant
patent applications, and Aegea was given responsibility for prosecuting others,
but the two parties will share all patent prosecution and maintenance costs
equally.

 

 

 




 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF OFFICER’S CERTIFICATE

 

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 7(e) of that certain Common Stock Purchase Agreement dated as of
December 21, 2015 (the “Common Stock Purchase Agreement”), by and between
BIOCEPT, INC., a Delaware corporation (the “Company”), and ASPIRE CAPITAL FUND,
LLC, an Illinois limited liability company (the “Buyer”).  Terms used herein and
not otherwise defined shall have the meanings ascribed to them in the Common
Stock Purchase Agreement.

 

The undersigned, ______________, ________________ of the Company, hereby
certifies as follows:

 

1.I am the _________________ of the Company and make the statements contained in
this Certificate in such capacity and not personally;

 

2.The representations and warranties of the Company are true and correct in all
material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 3 of the Common
Stock Purchase Agreement, in which case, such representations and warranties are
true and correct without further qualification) as of the date when made and as
of the Commencement Date as though made at that time (except for representations
and warranties that speak as of a specific date);

 

3.The Company has performed, satisfied and complied in all material respects
with covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Commencement Date.

 

4. The Company has not taken any steps, and does not currently expect to take
any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
___________.

 

 

 

 

 

The undersigned as Secretary of BIOCEPT, INC., a Delaware corporation, hereby
certifies that ___________________ is the duly elected, appointed, qualified and
acting ______________ of BIOCEPT, INC. and that the signature appearing above is
his genuine signature.

 

 

 

,Secretary

 




 

--------------------------------------------------------------------------------

 

EXHIBIT B-1

 

FORM OF COMPANY RESOLUTIONS

FOR SIGNING PURCHASE AGREEMENT

 

WHEREAS, management has reviewed with the Board of Directors (the “Board”) of
BIOCEPT, INC., a Delaware corporation (the “Company”), the background, terms and
conditions of the transactions subject to the Common Stock Purchase Agreement
(the “Purchase Agreement”) by and between the Company and Aspire Capital Fund,
LLC (“Aspire”), including all material terms and conditions of the transactions
subject thereto, providing for the purchase by Aspire of up to $15,000,000 of
shares of the common stock of the Company, par value $0.0001 per share (the
“Common Stock”);

 

WHEREAS, after careful consideration of the Purchase Agreement, the documents
incident thereto and other factors deemed relevant by the Board, the Board has
determined that it is advisable and in the best interests of the Company to
engage in the transactions contemplated by the Purchase Agreement, including,
but not limited to, the issuance of 165,000 shares of Common Stock to Aspire as
a commitment fee (the “Commitment Shares”) and the sale of shares of Common
Stock to Aspire up to the available amount under the Purchase Agreement (the
“Purchase Shares,” and together with the Commitment Shares, the “Aspire
Shares”);

 

WHEREAS, the Purchase Agreement provides that the Company can direct Aspire to
purchase a specified number of Purchase Shares as determined by the Company at a
price per share (the “Offering Price”) to be determined either in the context of
the market or via mechanism as set out in the Purchase Agreement (the “Pricing
Mechanism”) by delivering a notice (a “Purchase Notice”) to Aspire (the
“Additional Purchases”);

 

WHEREAS, the Board has reviewed and considered the Pricing Mechanism and
believes that the use of such Pricing Mechanism will result in the Offering
Price being equal to the fair value for the Purchase Shares; and

 

WHEREAS, the Board believes it is in the best interests of the Company to
delegate the authority to complete the Additional Purchases, including
determining the final terms of each such Additional Purchase, including the
Offering Price and number of Purchase Shares to be issued, to certain officers
of the Company (the “Authorized Officers”) and wish to approve the Purchase
Agreement and the transactions contemplated therein, including the issuance of
the Purchase Shares to be issued thereunder all on the final terms as determined
by such officers of the Company as delegated.

 

Transaction Documents

RESOLVED, that the transactions described in the Purchase Agreement are hereby
approved and the Chief Executive Officer and Chief Financial Officer (the
“Authorized Officers”) are authorized to execute and deliver the Purchase
Agreement, and any other agreements or documents contemplated thereby including,
without limitation, a registration rights agreement (the “Registration Rights
Agreement”) providing for the registration of the shares of the Company’s Common
Stock issuable in respect of the Purchase Agreement on behalf of Aspire, with
such amendments, changes, additions and deletions as the Authorized Officers may
deem to be appropriate and approve on behalf of, the Company, such approval to
be conclusively evidenced by the signature of an Authorized Officer thereon;

 

--------------------------------------------------------------------------------

 

 

FURTHER RESOLVED, that the terms and provisions of the Registration Rights
Agreement by and among the Company and Aspire are hereby approved and the
Authorized Officers are authorized to execute and deliver the Registration
Rights Agreement (pursuant to the terms of the Purchase Agreement), with such
amendments, changes, additions and deletions as the Authorized Officer may deem
appropriate and approve on behalf of, the Company, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

 

FURTHER RESOLVED, that the terms and provisions of the Form of Transfer Agent
Instructions (the “Instructions”) are hereby approved and the Authorized
Officers are authorized to execute and deliver the Instructions (pursuant to the
terms of the Purchase Agreement and in accordance with these resolutions), with
such amendments, changes, additions and deletions as the Authorized Officers may
deem appropriate and approve on behalf of, the Company, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon.

 

Execution of Purchase Agreement

 

FURTHER RESOLVED, that the Company be and it hereby is authorized to execute the
Purchase Agreement providing for the purchase of shares of Common Stock of the
Company having an aggregate value of up to $15,000,000.

 

Issuance of Common Stock

 

FURTHER RESOLVED, that, in consideration for Aspire agreeing to enter into the
Purchase Agreement and purchase the Purchase Shares in accordance with the terms
thereof, the Company is hereby authorized to issue the Commitment Shares to
Aspire and that upon issuance of the Commitment Shares in accordance with the
terms of the Purchase Agreement, the Commitment Shares shall be duly authorized,
validly issued, fully paid and non-assessable;

 

FURTHER RESOLVED, that the Company is hereby authorized to issue the Initial
Purchase Shares to Aspire for an issue price of $1.60 per share and that upon
issuance of the Initial Purchase Shares in accordance with the terms of the
Purchase Agreement, including receipt of consideration therefore, the Initial
Purchase Shares shall be duly authorized, validly issued, fully paid and
non-assessable;

 

FURTHER RESOLVED, that the Authorized Officers acting together be and are hereby
delegated the power to approve the final terms of each Additional Purchase,
including the setting of the Offering Price and the number of Purchase Shares to
be issued, provided that a maximum of $15,000,000 of shares of Common Stock,
including the Initial Purchase Shares, are issued in accordance with the terms
set out in the Purchase Agreement, and the Authorized Officers be and are hereby
authorized and directed to take all steps that are necessary or desirable to
complete and finalize the terms of the Offering, including issuing or causing to
be issued Purchase Notices to Aspire in respect of Additional Purchases all in
accordance with the Purchase Agreement and on the terms as determined by either
one of the Authorized Officers;

 

FURTHER RESOLVED, the Company be and is hereby authorized to reserve, allot and
issue such number of Purchase Shares to Aspire as is required to be issued in
accordance with the terms of the Purchase Agreement up to the available amount
under the Purchase Agreement, including the Initial

 

--------------------------------------------------------------------------------

 

Purchase Shares, as determined by the Board, and the issue price of such
Purchase Shares is hereby fixed at the Offering Price as determined by the
Authorized Officers in connection with each such issuance of Purchase Shares and
upon issuance of the Purchase Shares in accordance with the terms of the
Purchase Agreement and as set out in the applicable Purchase Notice, including
receipt of the consideration therefore, such Purchase Shares shall be duly
authorized, validly issued, fully paid and non-assessable;

 

FURTHER RESOLVED, upon payment for the Purchase Shares, all by their respective
holders and in accordance with the terms of the Purchase Agreement and as set
out in the applicable Purchase Notice, the Purchase Shares shall be, without any
further action on the part of the Board, allotted, issued and delivered to such
persons as fully paid and non-assessable shares of Common Stock, and the
Company’s transfer agent be and is hereby authorized and directed to issue and
to deliver to such Purchase Shares in accordance with these resolutions and the
Instructions; and

 

FURTHER RESOLVED, that the Company shall initially reserve 3,609,122 shares of
Common Stock for issuance as Purchase Shares in accordance with the terms of the
Purchase Agreement.

 

Listing of Shares on the Nasdaq Capital Market

 

FURTHER RESOLVED, that the officers of the Company with the assistance of
counsel be, and each of them hereby is, authorized and directed to take all
necessary steps and do all other things necessary and appropriate to effect the
listing of the Aspire Shares on NASDAQ.

 

Approval of Actions

 

FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Company and to take all such steps as deemed necessary or appropriate, with
the advice and assistance of counsel, to cause the Company to consummate the
agreements referred to herein and to perform its obligations under such
agreements;

 

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the Company,
to take or cause to be taken all such further actions and to execute and deliver
or cause to be executed and delivered all such further agreements, amendments,
documents, certificates, reports, schedules, applications, notices, letters and
undertakings and to incur and pay all such fees and expenses as in their
judgment shall be necessary, proper or desirable to carry into effect the
purpose and intent of any and all of the foregoing resolutions, and that all
actions heretofore taken by any officer or director of the Company in connection
with the transactions contemplated by the agreements described herein are hereby
approved, ratified and confirmed in all respects; and

 

FURTHER RESOLVED, that any and all actions heretofore or hereinafter taken on
behalf of the Company by any of said persons or entities within the terms of the
foregoing resolutions are hereby approved, ratified and confirmed in all
respects as the acts and deeds of the Company.




 

--------------------------------------------------------------------------------

 

EXHIBIT B-2

 

FORM OF COMPANY RESOLUTIONS APPROVING REGISTRATION STATEMENT

 

WHEREAS, there has been presented to the Board of Directors (the “Board”) of
BIOCEPT, INC., a Delaware corporation (the “Company”) a Common Stock Purchase
Agreement (the “Purchase Agreement”) by and among the Company and Aspire Capital
Fund, LLC (“Aspire”), providing for the purchase by Aspire of up to $15,000,000
of shares of the common stock of the Company, par value $0.0001 per share (the
“Common Stock”);

 

WHEREAS, after careful consideration of the Purchase Agreement, the documents
incident thereto and other factors deemed relevant by the Board, the Board has
approved the Purchase Agreement and the transactions contemplated thereby and
the Company has executed and delivered the Purchase Agreement to Aspire;

 

WHEREAS, in connection with the transactions contemplated pursuant to the
Purchase Agreement, the Company has agreed to file a registration statement with
the Securities and Exchange Commission (the “Commission”) registering the
Commitment Shares (as defined in the Purchase Agreement) and the Purchase Shares
(as defined in the Purchase Agreement) and to list the Commitment Shares and
Purchase Shares on NASDAQ;

 

WHEREAS, the management of the Company has prepared an initial draft of a
Registration Statement on Form S-1 (the “Registration Statement”) in order to
register the sale of the Purchase Shares and the Commitment Shares
(collectively, the “Securities”) by Aspire, a copy of which has been circulated
to the directors; and

 

WHEREAS, the Board has determined to approve the Registration Statement and to
authorize the appropriate officers of the Company to take all such actions as
they may deem appropriate to effect the offering.

 

RESOLVED, that the officers and directors of the Company be, and each of them
hereby is, authorized and directed, with the assistance of counsel and
accountants for the Company, to prepare, execute and file with the Commission
the Registration Statement, which Registration Statement shall be filed
substantially in the form presented to the Board, with such changes therein as
the Chief Executive Officer or Chief Financial Officer of the Company shall deem
desirable and in the best interest of the Company and its shareholders (such
officer’s execution thereof including such changes shall be deemed to evidence
conclusively such determination);

 

FURTHER RESOLVED, that the officers of the Company be, and each of them hereby
is, authorized and directed, with the assistance of counsel and accountants for
the Company, to prepare, execute and file with the Commission all amendments,
including post-effective amendments, and supplements to the Registration
Statement, and all certificates, exhibits, schedules, documents and other
instruments relating to the Registration Statement, as such officers shall deem
necessary or appropriate (such officer’s execution and filing thereof shall be
deemed to evidence conclusively such determination);

 

FURTHER RESOLVED, that the execution of the Registration Statement and of any
amendments and supplements thereto by the officers of the Company be, and the
same hereby is, specifically

 

--------------------------------------------------------------------------------

 

authorized either personally or by the Chief Executive Officer and Chief
Financial Officer (the “Authorized Officers”) as such officer’s true and lawful
attorneys-in-fact and agents;

 

FURTHER RESOLVED, that the Authorized Officers are hereby designated as “Agents
for Service” of the Company in connection with the Registration Statement and
the filing thereof with the Commission, and the Authorized Officers hereby are
authorized to receive communications and notices from the Commission with
respect to the Registration Statement;

 

FURTHER RESOLVED, that the officers of the Company be, and each of them hereby
is, authorized and directed to pay all fees, costs and expenses that may be
incurred by the Company in connection with the Registration Statement;

 

FURTHER RESOLVED, that it is desirable and in the best interest of the Company
that the Securities be qualified or registered for sale in various states; that
the officers of the Company be, and each of them hereby is, authorized to
determine the states in which appropriate action shall be taken to qualify or
register for sale all or such part of the Securities as they may deem advisable;
that said officers be, and each of them hereby is, authorized to perform on
behalf of the Company any and all such acts as they may deem necessary or
advisable in order to comply with the applicable laws of any such states, and in
connection therewith to execute and file all requisite papers and documents,
including, but not limited to, applications, reports, surety bonds, irrevocable
consents, appointments of attorneys for service of process and resolutions; and
the execution by such officers of any such paper or document or the doing by
them of any act in connection with the foregoing matters shall conclusively
establish their authority therefor from the Company and the approval and
ratification by the Company of the papers and documents so executed and the
actions so taken;

 

FURTHER RESOLVED, that if, in any state where the securities to be registered or
qualified for sale to the public, or where the Company is to be registered in
connection with the public offering of the Securities, a prescribed form of
resolution or resolutions is required to be adopted by the Board, each such
resolution shall be deemed to have been and hereby is adopted, and any officer
of the Company is hereby authorized to certify the adoption of all such
resolutions as though such resolutions were now presented to and adopted by the
Board; and

 

FURTHER RESOLVED, that the officers of the Company with the assistance of
counsel be, and each of them hereby is, authorized and directed to take all
necessary steps and do all other things necessary and appropriate to effect the
listing of the Securities on NASDAQ.

 

Approval of Actions

 

FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Company and to take all such steps as are deemed necessary or appropriate,
with the advice and assistance of counsel, to cause the Company to take all such
action referred to herein and to perform its obligations incident to the
registration, listing and sale of the Securities; and

 

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the Company,
to take or cause to be taken all such further actions and to execute and deliver
or cause to be executed and delivered all such further

 

--------------------------------------------------------------------------------

 

agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Company in connection with the transactions contemplated by the agreements
described herein are hereby approved, ratified and confirmed in all respects.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

FORM OF SECRETARY’S CERTIFICATE

 

This Secretary’s Certificate (the “Certificate”) is being delivered pursuant to
Section 7(k) of that certain Common Stock Purchase Agreement dated as of
December 21, 2015 (the “Common Stock Purchase Agreement”), by and between
BIOCEPT, INC., a Delaware corporation (the “Company”) and ASPIRE CAPITAL FUND,
LLC, an Illinois limited liability company (the “Buyer”), pursuant to which the
Company may sell to the Buyer up to Fifteen Million Dollars ($15,000,000) of the
Company’s Common Stock, par value $0.0001 (the “Common Stock”).  Terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Common Stock Purchase Agreement.

 

The undersigned, _______________, Secretary of the Company, in his capacity as
such, hereby certifies as follows:

 

1.I am the Secretary of the Company and make the statements contained in this
Secretary’s Certificate.

 

2.Attached hereto as Exhibit A and Exhibit B are true, correct and complete
copies of the Company’s bylaws (“Bylaws”) and Certificate of Incorporation
(“Articles”), in each case, as amended through the date hereof, and no action
has been taken by the Company, its directors, officers or stockholders, in
contemplation of the filing of any further amendment relating to or affecting
the Bylaws or Articles.

3.Attached hereto as Exhibit C are true, correct and complete copies of the
resolutions duly adopted by the Board of Directors of the Company [by unanimous
written consent].  Such resolutions have not been amended, modified or rescinded
and remain in full force and effect and such resolutions are the only
resolutions adopted by the Company’s Board of Directors, or any committee
thereof, or the stockholders of the Company relating to or affecting (i) the
entering into and performance of the Common Stock Purchase Agreement, or the
issuance, offering and sale of the Purchase Shares and the Commitment Shares and
(ii) and the performance of the Company of its obligation under the Transaction
Documents as contemplated therein.

4.As of the date hereof, the authorized, issued and reserved capital stock of
the Company is as set forth on Exhibit D hereto.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
____________.

 

 

 

,Secretary

 

The undersigned as Chief Executive Officer of BIOCEPT, INC., a Delaware
corporation, hereby certifies that ____________________ is the duly elected,
appointed, qualified and acting Secretary of BIOCEPT, INC., and that the
signature appearing above is his genuine signature.

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

FORM OF LETTER TO THE TRANSFER AGENT FOR THE ISSUANCE OF THE COMMITMENT SHARES
AND INITIAL PURCHASE SHARES AT SIGNING OF THE PURCHASE AGREEMENT

 

[COMPANY LETTERHEAD]

 

December 21, 2015

 

Continental Stock Transfer & Trust Company

17 Battery Place, 8th Floor

New York, NY 10004

Attention:  Kevin Jennings

 

Re: Issuance of Common Stock to Aspire Capital Fund, LLC

 

Ladies and Gentlemen:

 

On behalf of BIOCEPT, INC., (the “Company”), you are hereby instructed to issue
as soon as possible 790,000 shares of our common stock in the name of ASPIRE
CAPITAL FUND, LLC in either certificated or, at the Company’s election,
book-entry form.  The date of issuance should be December 21, 2015.  I have
included a true and correct copy of adopted resolutions of the Board of
Directors of the Company approving the issuance of these shares.  The shares
should be issued subject to the following restrictive legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.

 

 

--------------------------------------------------------------------------------

 

 

If certificated, the share certificate should be sent as soon as possible via
overnight mail to the following address:

 

Aspire Capital Fund, LLC

155 North Wacker Drive, Suite 1600

Chicago, IL 60606

Attention: Steven G. Martin

 

Thank you very much for your help.  Please call __________________, at
____________ if you have any questions or need anything further.

 

 

 

BIOCEPT, INC.

 

BY:_____________________________

Name:

Title:

 

 